Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 1 of 32




     Group Exhibit A
           Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 2 of 32



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8
 9                                                           Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
10    INC., individually and on behalf of all others         DECLARATION OF PATRICK H.
      similarly situated,                                    PELUSO IN SUPPORT OF MOTION
11                                                           FOR CLASS CERTIFICATION
                              Plaintiff,
12                                                           Hearing: June 10, 2021
      v.
                                                             Time: 1:30 p.m.
13                                                           Judge: Hon. Edward M. Chen
      TOTAL MERCHANT SERVICES, LLC, a
14    Delaware limited liability company,                    Location: Courtroom 5, 17th Floor
                                                             Complaint Filed: September 11, 2019
15                            Defendant.

16
17           I, Patrick H. Peluso, declare as follows:
18           1.      I am a partner with the law firm Woodrow & Peluso, LLC and an attorney of
19   record for Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and the alleged
20   Class in the above-captioned action. I am over the age of 18 and can competently testify to the
21   matters set forth herein if called to do so.
22           2.      Defendant Total Merchant Services, LLC (“Defendant” or “TMS”) identifies itself
23   as a merchant processing company that sells point of sale software and equipment to enable
24   businesses to accept credit card transactions. (See https://totalmerchantservices.com/.)
25           3.      After receiving numerous calls soliciting Plaintiff to purchase Defendant’s
26   products and services, Plaintiff filed the instant action against Defendant on September 11, 2019,
27   alleging wide-scale violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
28   DECLARATION OF PATRICK H. PELUSO                    1
     ISO MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 3 of 32




 1   seq. (“TCPA” or “Act”). (Dkt. 1.)
 2           4.      On February 4, 2020, Plaintiff issued a Subpoena to Testify at a Deposition and a
 3   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a
 4   Civil Action directed to Triumph Merchant Solutions, LLC (“Triumph”), one of the entities that
 5   placed calls to Plaintiff on behalf of TMS.
 6           5.      On July 28, 2020, Triumph produced its initial document production comprised of
 7   10,913 pages of calling records. Rather than produce the records in native format, they were
 8   produced in .pdf format.
 9           6.      On August 25, 2020, Triumph produced its 2018 calling records in its native
10   format. Triumph produced the remaining call records in native format on September 15, 2020.
11           7.      Triumph’s calling records span from November 2, 2018 to July 17, 2020 and
12   contain 684,501 telemarketing calls.
13           8.      Using realphonevalidation.com, Plaintiff’s counsel was able to identify 56,979
14   calls, which were placed to 37,220 individual cellular telephones.
15           9.      Further, Triumph’s records include both the June 24, 2019 and October 8, 2019
16   phone calls to Plaintiff.
17           10.     At no time has Triumph produced any record of prior express consent to place
18   telemarketing calls to Plaintiff.
19           11.     On February 16, 2021, after learning of TMS’s relationship with InfoFree, Plaintiff
20   issued Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of
21   Premises in a Civil Action directed to American Sales Leads, LLC d/b/a InfoFree.com and
22   DatabaseUSA.com, LLC d/b/a InfoFree.com (collectively “InfoFree”).
23           12.     The InfoFree Subpoenas sought information concerning TMS’s relationship with
24   InfoFree, Triumph’s relationship with InfoFree, and the lists of lead information that were
25   provided to Triumph.
26           13.     On March 19, 2021, InfoFree produced documents in response to the subpoenas.
27           14.     A review of InfoFree’s document production reveals a multi-user subscription
28   DECLARATION OF PATRICK H. PELUSO                 2
     ISO MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 4 of 32




 1   agreement with TMS, which was entered into on July 1, 2018. The agreement permitted TMS’s
 2   agents to establish an account to obtain unlimited leads from InfoFree.
 3          15.     One of the agent accounts paid for by TMS was in the name of Chris Heil, one of
 4   the owners of Triumph. Mr. Heil utilized the email address chris@totalmerchantsupplies.com and
 5   the phone number 858-225-4580. The phone number ending in 4580 is one of the telephone
 6   numbers utilized by Triumph to place calls during the class period, and was the number that
 7   placed both calls to Plaintiff. Further, the email address appears to be associated with Total
 8   Merchant Supplies, LLC, which is the entity that Triumph’s owners previously operated and
 9   initially entered into a contract with TMS to market its products and services. However, Total
10   Merchant Supplies, LLC is no longer operational, and TMS confirmed that Triumph took over its
11   contract with TMS.
12          16.     InfoFree also produced invoices to TMS between March 2019 and May 2020. All
13   but one of the invoices include a list of TMS agents whose accounts were paid for by TMS. On
14   each invoice that identifies agent accounts paid for by TMS, Chris Heil’s account was listed on
15   the invoices. (See InfoFree Invoices, a true and accurate copy of which is attached hereto as
16   Exhibit 1.)
17          I declare under penalty of perjury under the laws of the United States of America that the
18   foregoing is true and correct. Executed on April 12, 2021, in Denver, Colorado.
19
                                           By:      /s/ Patrick H. Peluso
20
                                                   Patrick H. Peluso
21                                                 ppeluso@woodrowpeluso.com
                                                   WOODROW & PELUSO, LLC
22                                                 3900 East Mexico Avenue, Suite 300
23                                                 Denver, Colorado 80210
                                                   Telephone: (720) 213-0676
24
25
26
27
28   DECLARATION OF PATRICK H. PELUSO                  3
     ISO MOTION FOR CLASS CERTIFICATION
Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 5 of 32




                 Exhibit 1
                 Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 6 of 32

Invoice



From                                               Invoice No.
                                                   052
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Apr 08 2019
United States
                                                   Invoice Due
To                                                 Apr 30 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners                                   51                   39.95              USD 2037.45
- Includes Unlimited Credits


                                                                 Sub Total                                                2,037.45


                                                                 Total                                                USD2,037.45


                                                                 Paid to Date                                         USD2,037.45


                                                                                             Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (bartmann21@gmail.com, waynej44rsm@aol.com, troy@skylinems.com, tomreallife@gmail.com, tmsinfo@choosemps.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, adioconnell@gmail.com, ricky@totalmerchantservices1.com,
MARTIN@AMERIBANCSALES.COM, sales@ispmint.com, sganga02@aol.com, terrytct1@gmail.com, sheins@centralbankcard.com,
2bthebest@live.com, SFREEDMAN@TMSOFFICE.COM, GLOBENETMS@SBCGLOBAL.NET, globenetms@yahoo.com,
TMSOC@SBCGLOBAL.NET, renepumalopez@hotmail.com, brelcom1@yahoo.com, CHILAGE@AOL.COM, mike@4leafsolutions.com,
totalmerchantservices@consultant.com, accounts@merchantmatch.net, KEVIN@MCVISA.COM, birddogint@gmail.com,
topmerchantservice@gmail.com, VINCENT@SCARDSERVICES.COM, gmjones100@hotmail.com, david@fbloﬃce.com,
oguhchigozie@yahoo.com, david@eltonﬁnancialservices.com, DMcCaﬀrey@NABancard.com, ccuda@cox.net, CCUDA@COX.NET,
cjudy@tmsoﬃce.pro, chris@totalmerchantsupplies.com, chris@tmsnc.com, chris1@tmsnc.com, bruce@stusa.biz, austinhess88@gmail.com,
msa.twells@gmail.com, 4dre@optonline.net, pivotalpostouchscreensolutions@gmail.com, wbrown1221@hotmail.com, info@tmsoc.com,
lane@merchantservicescenter.com, jim@natl-bankcard.com, henryguifarro@gmail.com, patrick19642001@yahoo.com,
ccruz@ctpaymentsystems.com)

Wire Transfer Information




                                                                                                           INFOFREE000001
                 Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 7 of 32



Infofree.com | accounting@infofree.com |




                                                                           INFOFREE000002
                 Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 8 of 32

Invoice



From                                               Invoice No.
                                                   059
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   May 08 2019
United States
                                                   Invoice Due
To                                                 May 31 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners                                   52                    39.95              USD 2077.40
- Includes Unlimited Credits


                                                                 Sub Total                                                 2,077.40


                                                                 Total                                                 USD2,077.40


                                                                 Paid to Date                                          USD2,077.40


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (msa.twells@gmail.com, chris@totalmerchantsupplies.com, accounts@merchantmatch.net, ccuda@cox.net, chris@tmsnc.com,
VINCENT@SCARDSERVICES.COM, tmsinfo@choosemps.com, terrytct1@gmail.com, GLOBENETMS@SBCGLOBAL.NET,
waynej44rsm@aol.com, pivotalpostouchscreensolutions@gmail.com, cjudy@tmsoﬃce.pro, KEVIN@MCVISA.COM, sganga02@aol.com,
topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, ricky@totalmerchantservices1.com, mike@4leafsolutions.com,
bruce@stusa.biz, adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, sheins@centralbankcard.com,
CHILAGE@AOL.COM)

Wire Transfer Information




                                                                                                            INFOFREE000003
                 Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 9 of 32



Infofree.com | accounting@infofree.com |




                                                                           INFOFREE000004
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 10 of 32

Invoice



From                                               Invoice No.
                                                   068
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Jun 12 2019
United States
                                                   Invoice Due
To                                                 Jun 30 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity           Rate                 Amount

Infofree.com Subscriptions for TMS Partners                                   52           39.95             USD 2077.40
- Includes Unlimited Credits


                                                                 Sub Total                                       2,077.40


                                                                 Total                                       USD2,077.40


                                                                 Paid to Date                                USD2,077.40


                                                                                      Balance


                                                                                                              USD0.00


Invoice Note


Accounts : (ccuda@cox.net, terrytct1@gmail.com, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com,
VINCENT@SCARDSERVICES.COM, msa.twells@gmail.com, accounts@merchantmatch.net, chris@tmsnc.com, wbrown1221@hotmail.com,
tmsinfo@choosemps.com, info@tmsoc.com, lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET,
henryguifarro@gmail.com, jim@natl-bankcard.com, patrick19642001@yahoo.com, waynej44rsm@aol.com, ymonroy@nabancard.com,
pivotalpostouchscreensolutions@gmail.com, cjudy@tmsoﬃce.pro, KEVIN@MCVISA.COM, topmerchantservice@gmail.com,
chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com,
tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com,
mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com,
DMcCaﬀrey@NABancard.com, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
globenetms@yahoo.com, gmjones100@hotmail.com, sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com,
sales@ispmint.com, renepumalopez@hotmail.com, 4dre@optonline.net)

Wire Transfer Information




                                                                                                   INFOFREE000005
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 11 of 32



Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000006
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 12 of 32

Invoice



From                                               Invoice No.
                                                   081
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Jul 23 2019
United States
                                                   Invoice Due
To                                                 Jul 31 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners                                   52                   39.95              USD 2077.40
- Includes Unlimited Credits


                                                                 Sub Total                                                2,077.40


                                                                 Total                                                USD2,077.40


                                                                 Paid to Date                                         USD2,077.40


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (ccuda@cox.net, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com, pivotalpostouchscreensolutions@gmail.com,
patrick19642001@yahoo.com, chris@tmsnc.com, cjudy@tmsoﬃce.pro, terrytct1@gmail.com, VINCENT@SCARDSERVICES.COM,
msa.twells@gmail.com, accounts@merchantmatch.net, wbrown1221@hotmail.com, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET, henryguifarro@gmail.com, jim@natl-bankcard.com,
waynej44rsm@aol.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM, topmerchantservice@gmail.com, chris1@tmsnc.com,
troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com, tomreallife@gmail.com,
david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM,
birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz,
adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, globenetms@yahoo.com, gmjones100@hotmail.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com, sales@ispmint.com, renepumalopez@hotmail.com,
4dre@optonline.net)

Wire Transfer Information




                                                                                                           INFOFREE000007
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 13 of 32



Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000008
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 14 of 32

Invoice



From                                               Invoice No.
                                                   091
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Aug 13 2019
United States
                                                   Invoice Due
To                                                 Sep 13 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     52                   39.95              USD 2077.40
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                                2,077.40


                                                                 Total                                                USD2,077.40


                                                                 Paid to Date                                         USD2,077.40


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (ccuda@cox.net, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com, pivotalpostouchscreensolutions@gmail.com,
patrick19642001@yahoo.com, chris@tmsnc.com, cjudy@tmsoﬃce.pro, terrytct1@gmail.com, VINCENT@SCARDSERVICES.COM,
msa.twells@gmail.com, accounts@merchantmatch.net, wbrown1221@hotmail.com, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET, henryguifarro@gmail.com, jim@natl-bankcard.com,
waynej44rsm@aol.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM, topmerchantservice@gmail.com, chris1@tmsnc.com,
troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com, tomreallife@gmail.com,
david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM,
birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz,
adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, globenetms@yahoo.com, gmjones100@hotmail.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com, sales@ispmint.com, renepumalopez@hotmail.com,
4dre@optonline.net)

Wire Transfer Information




                                                                                                           INFOFREE000009
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 15 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000010
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 16 of 32

Invoice



From                                               Invoice No.
                                                   098
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Sep 04 2019
United States
                                                   Invoice Due
To                                                 Sep 30 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     52                   39.95              USD 2077.40
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                                2,077.40


                                                                 Total                                                USD2,077.40


                                                                 Paid to Date                                         USD2,077.40


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (ccuda@cox.net, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com, pivotalpostouchscreensolutions@gmail.com,
patrick19642001@yahoo.com, chris@tmsnc.com, cjudy@tmsoﬃce.pro, terrytct1@gmail.com, VINCENT@SCARDSERVICES.COM,
msa.twells@gmail.com, accounts@merchantmatch.net, wbrown1221@hotmail.com, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET, henryguifarro@gmail.com, jim@natl-bankcard.com,
waynej44rsm@aol.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM, topmerchantservice@gmail.com, chris1@tmsnc.com,
troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com, tomreallife@gmail.com,
david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM,
birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz,
adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, globenetms@yahoo.com, gmjones100@hotmail.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com, sales@ispmint.com, renepumalopez@hotmail.com,
4dre@optonline.net)




                                                                                                           INFOFREE000011
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 17 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000012
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 18 of 32

Invoice



From                                               Invoice No.
                                                   107
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Oct 07 2019
United States
                                                   Invoice Due
To                                                 Oct 31 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     52                   39.95              USD 2077.40
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                                2,077.40


                                                                 Total                                                USD2,077.40


                                                                 Paid to Date                                         USD2,077.40


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (ccuda@cox.net, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com, pivotalpostouchscreensolutions@gmail.com,
patrick19642001@yahoo.com, chris@tmsnc.com, cjudy@tmsoﬃce.pro, terrytct1@gmail.com, VINCENT@SCARDSERVICES.COM,
msa.twells@gmail.com, accounts@merchantmatch.net, wbrown1221@hotmail.com, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET, henryguifarro@gmail.com, jim@natl-bankcard.com,
waynej44rsm@aol.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM, topmerchantservice@gmail.com, chris1@tmsnc.com,
troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com, tomreallife@gmail.com,
david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM,
birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz,
adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, globenetms@yahoo.com, gmjones100@hotmail.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com, sales@ispmint.com, renepumalopez@hotmail.com,
4dre@optonline.net)

Wire Transfer Information




                                                                                                           INFOFREE000013
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 19 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000014
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 20 of 32

Invoice



From                                               Invoice No.
                                                   113
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Nov 30 2019
United States
                                                   Invoice Due
To                                                 Nov 30 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                   Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     53                   39.95              USD 2117.35
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                                2,117.35


                                                                 Total                                                USD2,117.35


                                                                 Paid to Date                                         USD2,117.35


                                                                                             Balance


                                                                                                                        USD0.00


Invoice Note


Accounts : (ccuda@cox.net, ccruz@ctpaymentsystems.com, chris@totalmerchantsupplies.com, pivotalpostouchscreensolutions@gmail.com,
patrick19642001@yahoo.com, chris@tmsnc.com, cjudy@tmsoﬃce.pro, terrytct1@gmail.com, VINCENT@SCARDSERVICES.COM,
msa.twells@gmail.com, accounts@merchantmatch.net, wbrown1221@hotmail.com, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, GLOBENETMS@SBCGLOBAL.NET, henryguifarro@gmail.com, jim@natl-bankcard.com,
waynej44rsm@aol.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM, topmerchantservice@gmail.com, chris1@tmsnc.com,
troy@skylinems.com, totalmerchantservices@consultant.com, CCUDA@COX.NET, sganga02@aol.com, tomreallife@gmail.com,
david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET, austinhess88@gmail.com, JWALTON@TOTALMERCHANTSUPPLY.COM,
birddogint@gmail.com, david@fbloﬃce.com, ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz,
adioconnell@gmail.com, 2bthebest@live.com, oguhchigozie@yahoo.com, DMcCaﬀrey@NABancard.com, bartmann21@gmail.com,
SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM, globenetms@yahoo.com, gmjones100@hotmail.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, brelcom1@yahoo.com, sales@ispmint.com, renepumalopez@hotmail.com,
4dre@optonline.net, mkauahi@gmail.com)

Wire Transfer Information




                                                                                                           INFOFREE000015
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 21 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000016
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 22 of 32

Invoice



From                                               Invoice No.
                                                   116
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Dec 02 2019
United States
                                                   Invoice Due
To                                                 Dec 31 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     57                  39.95              USD 2277.15
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                               2,277.15


                                                                 Total                                               USD2,277.15


                                                                 Paid to Date                                        USD2,277.15


                                                                                            Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (waynej44rsm@aol.com, cjudy@tmsoﬃce.pro, ccuda@cox.net, pivotalpostouchscreensolutions@gmail.com,
chris@totalmerchantsupplies.com, mkauahi@gmail.com, wbrown1221@hotmail.com, msa.twells@gmail.com,
VINCENT@SCARDSERVICES.COM, patrick19642001@yahoo.com, chris@tmsnc.com, ccruz@ctpaymentsystems.com,
moneytreewest@yahoo.com, terrytct1@gmail.com, accounts@merchantmatch.net, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, kentcomm@gmail.com, GLOBENETMS@SBCGLOBAL.NET, alex@verticalmerchantsolutions.com,
henryguifarro@gmail.com, jim@natl-bankcard.com, info@carrutherscapital.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
CCUDA@COX.NET, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, 2bthebest@live.com,
sganga02@aol.com, topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, oguhchigozie@yahoo.com)

Wire Transfer Information




                                                                                                          INFOFREE000017
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 23 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000018
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 24 of 32

Invoice



From                                               Invoice No.
                                                   124
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Jan 03 2020
United States
                                                   Invoice Due
To                                                 Jan 31 2020
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     57                  39.95              USD 2277.15
McCaﬀrey)
- Includes Unlimited Credits


                                                                 Sub Total                                               2,277.15


                                                                 Total                                               USD2,277.15


                                                                 Paid to Date                                        USD2,277.15


                                                                                            Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (waynej44rsm@aol.com, cjudy@tmsoﬃce.pro, ccuda@cox.net, pivotalpostouchscreensolutions@gmail.com,
chris@totalmerchantsupplies.com, mkauahi@gmail.com, wbrown1221@hotmail.com, msa.twells@gmail.com,
VINCENT@SCARDSERVICES.COM, patrick19642001@yahoo.com, chris@tmsnc.com, ccruz@ctpaymentsystems.com,
moneytreewest@yahoo.com, terrytct1@gmail.com, accounts@merchantmatch.net, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, kentcomm@gmail.com, GLOBENETMS@SBCGLOBAL.NET, alex@verticalmerchantsolutions.com,
henryguifarro@gmail.com, jim@natl-bankcard.com, info@carrutherscapital.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
CCUDA@COX.NET, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, 2bthebest@live.com,
sganga02@aol.com, topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, oguhchigozie@yahoo.com)

Wire Transfer Information




                                                                                                          INFOFREE000019
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 25 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000020
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 26 of 32

Invoice



From                                               Invoice No.
                                                   130
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Feb 04 2020
United States
                                                   Invoice Due
To                                                 Feb 29 2020
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     57                  39.95              USD 2277.15
McCaﬀrey)
- Includes 50k credits/user/month


                                                                 Sub Total                                               2,277.15


                                                                 Total                                               USD2,277.15


                                                                 Paid to Date                                        USD2,277.15


                                                                                            Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (waynej44rsm@aol.com, cjudy@tmsoﬃce.pro, ccuda@cox.net, pivotalpostouchscreensolutions@gmail.com,
chris@totalmerchantsupplies.com, mkauahi@gmail.com, wbrown1221@hotmail.com, msa.twells@gmail.com,
VINCENT@SCARDSERVICES.COM, patrick19642001@yahoo.com, chris@tmsnc.com, ccruz@ctpaymentsystems.com,
moneytreewest@yahoo.com, terrytct1@gmail.com, accounts@merchantmatch.net, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, kentcomm@gmail.com, GLOBENETMS@SBCGLOBAL.NET, alex@verticalmerchantsolutions.com,
henryguifarro@gmail.com, jim@natl-bankcard.com, info@carrutherscapital.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
CCUDA@COX.NET, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, 2bthebest@live.com,
sganga02@aol.com, topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, oguhchigozie@yahoo.com)

Wire Transfer Information




                                                                                                          INFOFREE000021
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 27 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000022
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 28 of 32

Invoice



From                                               Invoice No.
                                                   137
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Mar 06 2020
United States
                                                   Invoice Due
To                                                 Mar 31 2020
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     57                  39.95              USD 2277.15
McCaﬀrey)
- Includes 50,000 Credits/User/Month


                                                                 Sub Total                                               2,277.15


                                                                 Total                                               USD2,277.15


                                                                 Paid to Date                                        USD2,277.15


                                                                                            Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (waynej44rsm@aol.com, cjudy@tmsoﬃce.pro, ccuda@cox.net, pivotalpostouchscreensolutions@gmail.com,
chris@totalmerchantsupplies.com, mkauahi@gmail.com, wbrown1221@hotmail.com, msa.twells@gmail.com,
VINCENT@SCARDSERVICES.COM, patrick19642001@yahoo.com, chris@tmsnc.com, ccruz@ctpaymentsystems.com,
moneytreewest@yahoo.com, terrytct1@gmail.com, accounts@merchantmatch.net, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, kentcomm@gmail.com, GLOBENETMS@SBCGLOBAL.NET, alex@verticalmerchantsolutions.com,
henryguifarro@gmail.com, jim@natl-bankcard.com, info@carrutherscapital.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
CCUDA@COX.NET, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, 2bthebest@live.com,
sganga02@aol.com, topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, oguhchigozie@yahoo.com)

Wire Transfer Information




                                                                                                          INFOFREE000023
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 29 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000024
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 30 of 32

Invoice



From                                               Invoice No.
                                                   146
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   May 04 2020
United States
                                                   Invoice Due
To                                                 May 31 2020
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity                  Rate                   Amount

Infofree.com Subscriptions for TMS Partners (attn: Darren                     57                  39.95              USD 2277.15
McCaﬀrey)
- Includes 50,000 Credits/User/Month


                                                                 Sub Total                                               2,277.15


                                                                 Total                                               USD2,277.15


                                                                 Paid to Date                                        USD2,277.15


                                                                                            Balance


                                                                                                                       USD0.00


Invoice Note


Accounts : (waynej44rsm@aol.com, cjudy@tmsoﬃce.pro, ccuda@cox.net, pivotalpostouchscreensolutions@gmail.com,
chris@totalmerchantsupplies.com, mkauahi@gmail.com, wbrown1221@hotmail.com, msa.twells@gmail.com,
VINCENT@SCARDSERVICES.COM, patrick19642001@yahoo.com, chris@tmsnc.com, ccruz@ctpaymentsystems.com,
moneytreewest@yahoo.com, terrytct1@gmail.com, accounts@merchantmatch.net, tmsinfo@choosemps.com, info@tmsoc.com,
lane@merchantservicescenter.com, kentcomm@gmail.com, GLOBENETMS@SBCGLOBAL.NET, alex@verticalmerchantsolutions.com,
henryguifarro@gmail.com, jim@natl-bankcard.com, info@carrutherscapital.com, ymonroy@nabancard.com, KEVIN@MCVISA.COM,
birddogint@gmail.com, david@fbloﬃce.com, tomreallife@gmail.com, david@eltonﬁnancialservices.com, TMSOC@SBCGLOBAL.NET,
CCUDA@COX.NET, bartmann21@gmail.com, SFREEDMAN@TMSOFFICE.COM, MARTIN@AMERIBANCSALES.COM,
ricky@totalmerchantservices1.com, mike@4leafsolutions.com, bruce@stusa.biz, adioconnell@gmail.com, austinhess88@gmail.com,
JWALTON@TOTALMERCHANTSUPPLY.COM, DMcCaﬀrey@NABancard.com, brelcom1@yahoo.com, sales@ispmint.com,
renepumalopez@hotmail.com, 4dre@optonline.net, globenetms@yahoo.com, gmjones100@hotmail.com, 2bthebest@live.com,
sganga02@aol.com, topmerchantservice@gmail.com, chris1@tmsnc.com, troy@skylinems.com, totalmerchantservices@consultant.com,
sheins@centralbankcard.com, CHILAGE@AOL.COM, oguhchigozie@yahoo.com)

Wire Transfer Information




                                                                                                          INFOFREE000025
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 31 of 32




Infofree.com | accounting@infofree.com |




                                                                          INFOFREE000026
                Case 3:19-cv-05711-EMC Document 75-1 Filed 04/12/21 Page 32 of 32

Invoice



From                                               Invoice No.
                                                   IFTMS201903
Infofree.com
11211 John Galt Blvd                               Date
Omaha, NE, 68137                                   Mar 08 2019
United States
                                                   Invoice Due
To                                                 Mar 31 2019
Total Merchant Services/North American Bank Card
21650 Oxnard St #1200
Woodland Hills, CA, 91367
United States



Description                                                              Quantity         Rate             Amount

Infofree.com Subscriptions for TMS Partners                                   44         39.95          USD 1757.80
- Includes Unlimited Credits


                                                                 Sub Total                                 1,757.80


                                                                 Total                                 USD1,757.80


                                                                 Paid to Date                          USD1,757.80


                                                                                    Balance


                                                                                                         USD0.00


Invoice Note


Wire Transfer Information




Infofree.com | accounting@infofree.com |




                                                                                                 INFOFREE000027
